Exhibit 10.1


SUBSCRIPTION AGREEMENT
 
This Subscription Agreement (this “Agreement”) is being delivered to the
purchaser identified on the signature page to this Agreement (the “Subscriber”)
of securities of Yappn Corp. (the “Company”).  The Company is offering up to
$1,000,000 in Units (the “Units”), with each such Unit consisting of (i) one
unsecured convertible promissory note, $1,000 par value (each a “Note” and
collectively, the “Notes”), a form of which is attached hereto as Exhibit A,
which Note is convertible into shares of the Company’s common stock, $0.0001 par
value per share (the “Common Stock”), (ii) a warrant entitling the holder
thereof to purchase 10,000 shares of Common Stock (individually, a “Series A
Warrant”) , a form of which is attached hereto as Exhibit B, and (iii) a warrant
entitling the holder thereof to purchase 10,000 shares of Common Stock
(individually a “Series B Warrant”, and collectively with the Series A Warrant,
the “Warrants”) , a form of which is attached hereto as Exhibit C.  The purchase
price for each Unit shall be equal to $1,000 per Unit (“Unit Price”).  The
Series A Warrant exercise price shall be equal to $0.15 per each full share of
Common Stock that is purchasable under the Warrants. The Series B Warrant
exercise price shall be equal to $0.20 per each full share of Common Stock that
is purchasable under the Warrants.  The Warrants shall permit cashless exercise
for the period beginning the Effectiveness Date (as referenced in the Warrants)
unless and until a registration statement covering the resale of the shares
underlying the Warrants is effective with the Securities and Exchange Commission
(the “Commission”).  The Note conversion price shall be equal to $0.10 per each
full share of Common Stock that is convertible under the Notes.  Each Note shall
accrue interest at a rate of 6% per annum, and will be redeemed in cash equal to
the principal and accrued but unpaid interest of the Note on the 24 month
anniversary of its issuance.  The Units will only be offered and sold to a
limited number of subscribers who are “Accredited Investors,” as such term is
defined hereinafter.  The Units, the Notes, the Warrants, the Common Stock
issuable upon conversion of the Note and the Common Stock issuable upon exercise
of the Warrants are sometimes collectively referred to herein as the
“Securities.”
 
IMPORTANT INVESTOR NOTICES
 
NO OFFERING LITERATURE OR ADVERTISEMENT IN ANY FORM MAY BE RELIED UPON IN THE
OFFERING OF THESE SECURITIES EXCEPT FOR THIS AGREEMENT AND ANY SUPPLEMENTS
HERETO, AND NO PERSON HAS BEEN AUTHORIZED TO MAKE ANY REPRESENTATIONS EXCEPT
THOSE CONTAINED HEREIN.
 
THIS AGREEMENT IS CONFIDENTIAL AND THE CONTENTS HEREOF MAY NOT BE REPRODUCED,
DISTRIBUTED OR DIVULGED BY OR TO ANY PERSONS OTHER THAN THE RECIPIENT OR ITS
REPRESENTATIVE, ACCOUNTANT OR LEGAL COUNSEL, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE COMPANY.  EACH PERSON WHO ACCEPTS DELIVERY OF THIS AGREEMENT,
ACKNOWLEDGES AND AGREES TO THE FOREGOING RESTRICTIONS.  THE COMPANY MAY DISCLOSE
THIS AGREEMENT TO ANY PERSON OR FILE A COPY WITH THE SECURITIES EXCHANGE
COMMISSION IN ITS SOLE DISCRETION.
 
THIS AGREEMENT DOES NOT PURPORT TO BE ALL-INCLUSIVE OR TO CONTAIN ALL OF THE
INFORMATION THAT YOU MAY DESIRE IN EVALUATING THE COMPANY, OR AN INVESTMENT IN
THE OFFERING. THIS AGREEMENT DOES NOT CONTAIN ALL OF THE INFORMATION THAT WOULD
NORMALLY APPEAR IN A PROSPECTUS FOR AN OFFERING REGISTERED UNDER THE SECURITIES
ACT.  YOU MUST CONDUCT AND RELY ON YOUR OWN EVALUATION OF THE COMPANY AND THE
TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS INVOLVED, IN DECIDING
WHETHER TO INVEST IN THE OFFERING.
 
THIS AGREEMENT CONTAINS A SUMMARY OF CERTAIN PROVISIONS OF VARIOUS DOCUMENTS
RELATING TO THE OPERATIONS OF THE COMPANY.  THESE SUMMARIES DO NOT PURPORT TO BE
COMPLETE AND ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE TEXTS OF THE
ORIGINAL DOCUMENTS.
 
THIS AGREEMENT DOES NOT CONSTITUTE AN OFFER OR SOLICITATION OF AN OFFER TO ANY
PERSON OR IN ANY JURISDICTION WHERE SUCH OFFER OR SOLICITATION IS UNLAWFUL OR
NOT AUTHORIZED.  EACH PERSON WHO ACCEPTS DELIVERY OF THIS AGREEMENT AGREES TO
RETURN IT AND ALL RELATED DOCUMENTS IF SUCH PERSON DOES NOT PURCHASE ANY OF THE
SECURITIES DESCRIBED HEREIN.


 
 

--------------------------------------------------------------------------------

 
 
NEITHER THE DELIVERY OF THIS AGREEMENT AT ANY TIME NOR ANY SALE OF SECURITIES
HEREUNDER SHALL IMPLY THAT INFORMATION CONTAINED HEREIN IS CORRECT AS OF ANY
TIME SUBSEQUENT TO ITS DATE.  THE COMPANY WILL EXTEND TO EACH PROSPECTIVE
INVESTOR (AND TO ITS REPRESENTATIVE, ACCOUNTANT OR LEGAL COUNSEL, IF ANY) THE
OPPORTUNITY, PRIOR TO ITS PURCHASE OF UNITS, TO ASK QUESTIONS OF AND RECEIVE
ANSWERS FROM THE COMPANY CONCERNING THE OFFERING AND TO OBTAIN ADDITIONAL
INFORMATION, TO THE EXTENT THE COMPANY POSSESSES THE SAME OR CAN ACQUIRE IT
WITHOUT UNREASONABLE EFFORT OR EXPENSE, IN ORDER TO VERIFY THE ACCURACY OF THE
INFORMATION SET FORTH HEREIN.  ALL SUCH ADDITIONAL INFORMATION SHALL ONLY BE
PROVIDED IN WRITING AND IDENTIFIED AS SUCH BY THE COMPANY THROUGH ITS DULY
AUTHORIZED OFFICERS AND/OR DIRECTORS ALONE; NO ORAL INFORMATION OR INFORMATION
PROVIDED BY ANY BROKER OR THIRD PARTY MAY BE RELIED UPON.
 
NO REPRESENTATIONS, WARRANTIES OR ASSURANCES OF ANY KIND ARE MADE OR SHOULD BE
INFERRED WITH RESPECT TO THE ECONOMIC RETURN, IF ANY, THAT MAY ACCRUE TO AN
INVESTOR IN THE COMPANY.
 
THIS AGREEMENT CONTAINS FORWARD-LOOKING STATEMENTS REGARDING THE COMPANY’S
PERFORMANCE, STRATEGY, PLANS, OBJECTIVES, EXPECTATIONS, BELIEFS AND
INTENTIONS.  THE OUTCOME OF THE EVENTS DESCRIBED IN THESE FORWARD-LOOKING
STATEMENTS IS SUBJECT TO SUBSTANTIAL RISKS, AND ACTUAL RESULTS COULD DIFFER
MATERIALLY.  THE SECTIONS ENTITLED “EXECUTIVE SUMMARY,” “RISK FACTORS,” AND
“DESCRIPTION OF BUSINESS,” IN ANY SEC FILING OR REPORT, AS WELL AS THIS
AGREEMENT GENERALLY, CONTAINS DISCUSSIONS OF SOME OF THE FACTORS THAT COULD
CONTRIBUTE TO THESE DIFFERENCES.
 
THE OFFERING PRICE OF THE UNITS HAS BEEN DETERMINED ARBITRARILY.  THE PRICE OF
THE UNITS AND NOTES AND WARRANTS DOES NOT NECESSARILY BEAR ANY RELATIONSHIP TO
THE ASSETS, EARNINGS OR BOOK VALUE OF THE COMPANY, OR TO POTENTIAL ASSETS,
EARNINGS, OR BOOK VALUE OF THE COMPANY.  THERE IS NO ACTIVE TRADING MARKET IN
THE COMPANY’S COMMON STOCK AND THERE CAN BE NO ASSURANCE THAT AN ACTIVE TRADING
MARKET IN ANY OF THE COMPANY’S SECURITIES WILL DEVELOP OR BE MAINTAINED.  A
LIMITED NUMBER OF SHARES OF COMMON STOCK MAY BE ELIGIBLE FOR TRADING PRIOR TO
REGISTRATION OF THE SECURITIES SOLD IN THE OFFERING, AND SUCH REGISTRATION MAY
BE DELAYED IN CERTAIN CIRCUMSTANCES.  THE PRICE OF SHARES QUOTED ON THE OTC
BULLETIN BOARD OR TRADED ON ANY EXCHANGE MAY BE IMPACTED BY A LACK OF LIQUIDITY
OR AVAILABILITY OF SHARES FOR PUBLIC SALE AND ALSO WILL NOT NECESSARILY BEAR ANY
RELATIONSHIP TO THE ASSETS, EARNINGS, BOOK VALUE OR POTENTIAL PROSPECTS OF THE
COMPANY OR APPLICABLE QUOTED OR TRADING PRICES THAT MAY EXIST FOLLOWING
REGISTRATION OR THE LAPSE OF RESTRICTIONS ON THE SECURITIES SOLD PURSUANT TO THE
OFFERING OR OTHER RESTRICTIONS. SUCH PRICES SHOULD NOT BE CONSIDERED ACCURATE
INDICATORS OF FUTURE QUOTED OR TRADING PRICES THAT MAY SUBSEQUENTLY EXIST
FOLLOWING.
 
THE COMPANY RESERVES THE RIGHT, IN ITS SOLE DISCRETION, TO REJECT ANY
SUBSCRIPTION IN WHOLE OR IN PART FOR ANY REASON OR FOR NO REASON. THE COMPANY IS
NOT OBLIGATED TO NOTIFY RECIPIENTS OF THIS AGREEMENT WHETHER ALL OF THE UNITS
OFFERED HEREBY HAVE BEEN SOLD.
 
SUBSCRIBERS MAY BE DEEMED TO BE IN POSSESSION OF MATERIAL NON-PUBLIC INFORMATION
WITHIN THE MEANING OF THE UNITED STATES SECURITIES LAWS AND REGULATIONS
REGARDING A PUBLIC COMPANY. THIS AGREEMENT CONTAINS CONFIDENTIAL INFORMATION
CONCERNING THE COMPANY, AND HAS BEEN PREPARED SOLELY FOR USE IN CONNECTION WITH
THE OFFERING DESCRIBED HEREIN. ANY USE OF THIS INFORMATION FOR ANY PURPOSE OTHER
THAN IN CONNECTION WITH THE CONSIDERATION OF AN INVESTMENT IN THE SECURITIES OF
THE COMPANY THROUGH THE OFFERING DESCRIBED HEREIN MAY SUBJECT THE USER TO CIVIL
AND/OR CRIMINAL LIABILITY. THE RECIPIENT, BY ACCEPTING THIS AGREEMENT, AGREES
NOT TO: (I) DISTRIBUTE OR REPRODUCE THIS AGREEMENT, IN WHOLE OR IN PART, AT ANY
TIME, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY; (II) TO KEEP
CONFIDENTIAL THE EXISTENCE OF THIS DOCUMENT AND THE INFORMATION CONTAINED HEREIN
OR MADE AVAILABLE IN CONNECTION WITH ANY FURTHER INVESTIGATION OF THE COMPANY;
AND (III) REFRAIN FROM TRADING IN THE PUBLICLY-TRADED SECURITIES OF THE COMPANY
OR ANY OTHER RELEVANT COMPANY FOR SO LONG AS SUCH RECIPIENT IS IN POSSESSION OF
THE MATERIAL NON-PUBLIC INFORMATION CONTAINED HEREIN. SUBSCRIBERS ARE ADVISED
THAT THEY SHOULD SEEK THEIR OWN LEGAL COUNSEL PRIOR TO EFFECTUATING ANY
TRANSACTIONS IN THE PUBLICLY TRADED COMPANY’S SECURITIES.
 
 
2

--------------------------------------------------------------------------------

 
 
FOR RESIDENTS OF ALL STATES
 
THIS OFFERING IS BEING MADE SOLELY TO “ACCREDITED INVESTORS,” AS SUCH TERM IS
DEFINED IN RULE 501 OF REGULATION D UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”).  THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OR THE SECURITIES LAWS OF ANY STATE AND WILL BE OFFERED AND SOLD
IN RELIANCE UPON THE EXEMPTION FROM REGISTRATION AFFORDED BY SECTION 4(2)
THEREUNDER AND REGULATION D (RULE 506) OF THE SECURITIES ACT AND CORRESPONDING
PROVISIONS OF STATE SECURITIES LAWS.
 
THE SECURITIES OFFERED HEREBY ARE SUBJECT TO RESTRICTION ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND APPLICABLE STATE LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION (“SEC”), ANY STATE SECURITIES COMMISSION OR
ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED
UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THIS
AGREEMENT.  ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.
 
PROSPECTIVE INVESTORS SHOULD NOT CONSTRUE THE CONTENTS OF THIS AGREEMENT AS
INVESTMENT, LEGAL, BUSINESS, OR TAX ADVICE.  EACH INVESTOR SHOULD CONTACT HIS,
HER OR ITS OWN ADVISORS REGARDING THE APPROPRIATENESS OF THIS INVESTMENT AND THE
TAX CONSEQUENCES THEREOF, WHICH MAY DIFFER DEPENDING ON AN INVESTOR’S PARTICULAR
FINANCIAL SITUATION.  IN NO EVENT SHOULD THIS AGREEMENT BE DEEMED OR CONSIDERED
TO BE TAX ADVICE PROVIDED BY THE COMPANY.


 FOR FLORIDA RESIDENTS ONLY
 
THE UNITS REFERRED TO HEREIN WILL BE SOLD TO, AND ACQUIRED BY, THE HOLDER IN A
TRANSACTION EXEMPT UNDER § 517.061 OF THE FLORIDA SECURITIES ACT.  THE UNITS
HAVE NOT BEEN REGISTERED UNDER SAID ACT IN THE STATE OF FLORIDA.  IN ADDITION,
ALL FLORIDA RESIDENTS SHALL HAVE THE PRIVILEGE OF VOIDING THE PURCHASE WITHIN
THREE (3) DAYS AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER
TO THE COMPANY OR AN AGENT OF THE COMPANY OR WITHIN THREE DAYS AFTER THE
AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER
OCCURS LATER
 
1.                SUBSCRIPTION AND PURCHASE PRICE
 
(a)        Subscription.  Subject to the conditions set forth in Section 2
hereof, the Subscriber hereby subscribes for and agrees to purchase the number
of Units indicated on the signature page hereof on the terms and conditions
described herein.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)        Purchase of Units.  The Subscriber understands and acknowledges that
the purchase price to be remitted to the Company in exchange for the Units shall
be set at One Thousand Dollars ($1,000) per Unit, for an aggregate purchase
price as set forth on the signature page hereof (the “Aggregate Purchase
Price”). The Subscriber’s delivery of this Agreement to the Company shall be
followed by payment for the Units subscribed for hereunder, payable in United
States Dollars, by wire transfer of immediately available funds delivered
contemporaneously with the Closing (as defined below) in accordance with the
wire instructions provided on  Exhibit D.  The Subscriber understands and agrees
that, subject to Section 2 and applicable laws, by executing this Agreement, it
is entering into a binding agreement.
 
2.               ACCEPTANCE, OFFERING TERM AND CLOSING PROCEDURES
 
(a)        Acceptance or Rejection. Subject to full, faithful and punctual
performance and discharge by the Company of all of its duties, obligations and
responsibilities as set forth in this Agreement and any other agreement entered
into between the Subscriber and the Company relating to this subscription
(collectively, the "Transaction Documents"), the Subscriber shall be legally
bound to purchase the Units pursuant to the terms and conditions set forth in
this Agreement.  For the avoidance of doubt, upon the occurrence of the failure
by the Company to fully, faithfully and punctually perform and discharge any of
its duties, obligations and responsibilities as set forth in any of the
Transaction Documents, which shall have been performed or otherwise discharged
prior to the Closing (as defined below), the Subscriber may, on or prior to the
Closing, at its sole and absolute discretion, elect not to purchase the Units.
The Subscriber understands and agrees that the Company reserves the right to
reject this subscription for Units in whole or part in any order at any time
prior to the Closing for any reason, notwithstanding the Subscriber’s prior
receipt of notice of acceptance of the Subscriber’s subscription.  In the event
the Closing does not take place because of (i) the rejection of subscription for
Units by the Company; or (ii) the election not to purchase the Units by the
Subscriber; or (iii) failure to effectuate the Initial Closing (as defined
below) on or prior to December 31, 2013 (unless extended in the discretion of
the Board of Directors) for any reason or no reason, this Agreement and any
other Transaction Documents shall thereafter be terminated and have no force or
effect.
 
(b)        Closing.  The closing of the purchase and sale of the Units hereunder
(the “Closing”) shall take place at the offices of Sichenzia Ross Friedman
Ference, LLP, 61 Broadway, 32nd Floor, New York, NY 10006 or such other place as
determined by the Company and may take place in one of more closings.  Closings
shall take place on a Business Day promptly following the satisfaction of the
conditions set forth in Section 7 below, as determined by the Company (the “
Closing Date ”). “Business Day” shall mean from the hours of 9:00 a.m. (Eastern
Time) through 5:00 p.m. (Eastern Time) of a day other than a Saturday, Sunday or
other day on which commercial banks in New York, New York are authorized or
required to be closed. The Notes and Warrants purchased by the Subscriber will
be delivered by the Company promptly following the Final Closing Date (as
defined in Section 5(h) below).


(c)        Following Acceptance or Rejection.  The Subscriber acknowledges and
agrees that this Agreement and any other documents delivered in connection
herewith will be held by the Company. In the event that this Agreement is not
accepted by the Company for whatever reason, which the Company expressly
reserves the right to do, this Agreement, the Aggregate Purchase Price received
(without interest thereon) and any other documents delivered in connection
herewith will be returned to the Subscriber at the address of the Subscriber as
set forth in this Agreement. If this Agreement is accepted by the Company, the
Company is entitled to treat the Aggregate Purchase Price received as an
interest free loan to the Company until such time as the Subscription is
accepted.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)        Favored Nations Provision.  The following provisions in this Section
2(d) shall only apply to the Common Stock underlying the Notes and the Warrants
and such provisions under this Section 2(d) shall not apply to the Common Stock
underlying the Series B Warrants. Other than in connection with (i) full or
partial consideration in connection with a strategic merger, acquisition,
consolidation or purchase of substantially all of the securities or assets of a
corporation or other entity which holders of such securities or debt are not at
any time granted registration rights equal to or greater than those granted to
the Subscribers, (ii) the Company’s issuance of securities in connection with
strategic license agreements and other partnering arrangements so long as such
issuances are not primarily for the purpose of raising capital and which holders
of such securities or debt are not at any time granted registration rights equal
to or greater than those granted to the Subscribers, (iii) the Company’s
issuance of Common Stock or the issuances or grants of options to purchase
Common Stock to employees, directors, and consultants, pursuant to plans that
have been approved by a majority of the stockholders and a majority of the
independent members of the board of directors of the Company or in existence as
such plans are constituted on the date of this Agreement, (iv) the Company’s
issuance of securities upon the exercise or exchange of or conversion of any
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Agreement on the terms in
effect on the Final Closing Date,  (v) an issuance by the Company of securities
resulting from the exercise of Warrants or conversion of the Notes issued
pursuant to this Agreement, and (vi) any and all securities required to be
assumed by the Company by the terms thereof as a result of any of the foregoing
even if issued by a predecessor acquired in connection with a business
combination, merger or share exchange (collectively, the foregoing (i) through
(vi) are “Excepted Issuances”), if at any time during the period beginning on
the Closing Date and ending twelve (12) months thereafter, the Company
shall  issue any Common Stock or securities convertible into or exercisable for
shares of Common Stock (or modify any of the foregoing which may be outstanding)
to any person or entity at a price per share or conversion or exercise price per
share which shall be less than $0.10 per share, being the conversion price of
the Notes issued hereunder (disregarding any value attributable to the Warrants)
or as in effect at such time, or if less than the Series A Warrant exercise
price in effect at such time, without Subscriber Consent (the “Lower Price
Issuance”), then the conversion price of the Note shall automatically be reduced
to reflect such other lower price and the exercise price of the Series A Warrant
shall automatically be reduced to reflect such other lower price.  Common Stock
issued or issuable by the Company for no consideration or for consideration that
cannot be determined at the time of issue will be deemed issuable or to have
been issued for $0.0001 per share of Common Stock.  The rights of Subscribers
set forth in this Section 2(d) are in addition to any other rights the
Subscribers have pursuant to this Agreement, the Note or the Warrants, and any
other agreement referred to or entered into in connection herewith or to which
Subscribers and Company are parties.  Notwithstanding anything herein or in any
other agreement to the contrary, the Company shall only be required to make a
single adjustment with respect to any Lower Price Issuance, regardless of the
existence of multiple basis therefore.
 
(e)        Certificate as to Adjustments.  In each case of any adjustment or
readjustment hereunder, the Company, at its expense, will promptly cause its
Chief Financial Officer or other appropriate designee to compute such adjustment
or readjustment in accordance with the terms hereof and of the Warrant and the
Note, as applicable, and prepare a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based, including a statement of (a) the consideration received
or receivable by the Company for any additional shares of Common Stock (or other
securities) issued or sold or deemed to have been issued or sold, (b) the number
of shares of Common Stock (or other securities) outstanding or deemed to be
outstanding, and (c) the conversion price of the Note and exercise price of the
Series A Warrant as adjusted or readjusted as provided herein. The Company will
forthwith mail a copy of each such certificate to the Subscriber and of the
Warrant and any Warrant Agent of the Company.
 
(f)        If at any time during the period beginning on the Closing Date and
ending twelve (12) months thereafter, upon any financing by the Company of
Common Stock or securities convertible into Common Stock (a "Subsequent
Financing"), Investors under this offering shall have the right to participate
in any Subsequent Financing (subject to customary exemptions, including Excepted
Issuances).
 
3.                THE SUBSCRIBER’S REPRESENTATIONS, WARRANTIES AND COVENANTS
 
The Subscriber hereby acknowledges, agrees with and represents, warrants and
covenants to the Company, as follows:
 
(a)        Prior to the execution of this Agreement, the Subscriber and the
Subscriber’s attorney, accountant, purchaser representative and/or tax adviser,
if any (collectively, the “Advisers”), have reviewed all the Company’s filings
with the Securities and Exchange Commission and all other documents requested by
the Subscriber, have carefully reviewed them and understand the information
contained therein;


(b)       The Subscriber has full power and authority to enter into this
Agreement, the execution and delivery of which has been duly authorized, if
applicable, and this Agreement constitutes a valid and legally binding
obligation of the Subscriber, except as may be limited by bankruptcy,
reorganization, insolvency, moratorium and similar laws of general application
relating to or affecting the enforcement of rights of creditors, and except as
enforceability of the obligations hereunder are subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or law).
 
 
5

--------------------------------------------------------------------------------

 
 
(c)        The Subscriber acknowledges its understanding that the Offering and
sale of the Securities is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(2) of the Securities Act and the provisions of Regulation D promulgated
thereunder (“Regulation D”).  In furtherance thereof, the Subscriber represents
and warrants to the Company and its affiliates as follows:
 
 (i)         The Subscriber realizes that the basis for the exemption from
registration may not be available if, notwithstanding the Subscriber’s
representations contained herein, the Subscriber is merely acquiring the
Securities for a fixed or determinable period in the future, or for a market
rise, or for sale if the market does not rise. The Subscriber does not have any
such intention.
 
 (ii)        The Subscriber realizes that the basis for exemption would not be
available if the Offering is part of a plan or scheme to evade registration
provisions of the Securities Act or any applicable state or federal securities
laws.
 
 (iii)       The Subscriber is acquiring the Securities solely for the
Subscriber’s own beneficial account, for investment purposes, and not with a
view towards, or resale in connection with, any distribution of the Securities.
 
 (iv)       The Subscriber has the financial ability to bear the economic risk
of the Subscriber’s investment, has adequate means for providing for its current
needs and contingencies, and has no need for liquidity with respect to an
investment in the Company.
 
 (v)        The Subscriber and the Subscriber’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of a prospective investment in the
Securities. If other than an individual, the Subscriber also represents it has
not been organized solely for the purpose of acquiring the Securities.


 (vi)       The Subscriber (together with its Advisors, if any) has received all
documents requested by the Subscriber, if any, has carefully reviewed them and
understands the information contained therein, prior to the execution of this
Agreement.
 
(d)        The Subscriber is not relying on the Company or any of its employees,
agents, sub-agents or advisors with respect to the legal, tax, economic and
related considerations involved in this investment. The Subscriber has relied on
the advice of, or has consulted with, only its Advisors. Each Advisor, if any,
has disclosed to the Subscriber in writing (a copy of which is annexed to this
Agreement) the specific details of any and all past, present or future
relationships, actual or contemplated, between the Advisor and the Company or
any affiliate or sub-agent thereof.
 
(e)        The Subscriber has carefully considered the potential risks relating
to the Company and a purchase of the Securities, and fully understands that the
Securities are a speculative investment that involves a high degree of risk of
loss of the Subscriber’s entire investment. Among other things, the Subscriber
has carefully considered each of the risks described under the heading “Risk
Factors” in the Company’s filings with the SEC and any additional disclosures in
the nature of Risk Factors described herein, including, without limitation, the
additional disclosures in Section 3(u), below.
 
(f)         The Subscriber will not sell or otherwise transfer any Securities
without registration under the Securities Act or an exemption therefrom, and
fully understands and agrees that the Subscriber must bear the economic risk of
its purchase because, among other reasons, the Securities have not been
registered under the Securities Act or under the securities laws of any state
and, therefore, cannot be resold, pledged, assigned or otherwise disposed of
unless they are subsequently registered under the Securities Act and under the
applicable securities laws of such states, or an exemption from such
registration is available.  In particular, the Subscriber is aware that the
Securities are “restricted securities,” as such term is defined in Rule 144
promulgated under the Securities Act (“Rule 144”), and they may not be sold
pursuant to Rule 144 unless all of the conditions of Rule 144 are met. The
Subscriber also understands that the Company is under no obligation to register
the Securities on behalf of the Subscriber or to assist the Subscriber in
complying with any exemption from registration under the Securities Act or
applicable state securities laws. The Subscriber understands that any sales or
transfers of the Securities are further restricted by state securities laws and
the provisions of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(g)        No oral or written representations or warranties have been made, or
information furnished, to the Subscriber or its Advisors, if any, by the Company
or any of its officers, employees, agents, sub-agents, affiliates, advisors or
subsidiaries in connection with the Offering, other than any representations of
the Company contained herein, and in subscribing for the Units, the Subscriber
is not relying upon any representations other than those contained herein.
 
(h)       The Subscriber’s overall commitment to investments that are not
readily marketable is not disproportionate to the Subscriber’s net worth, and an
investment in the Securities will not cause such overall commitment to become
excessive.
 
(i)         The Subscriber understands and agrees that the certificates for the
Securities shall bear substantially the following legend until (i) such
Securities shall have been registered under the Securities Act and effectively
disposed of in accordance with a registration statement that has been declared
effective or (ii) in the opinion of counsel for the Company, such Securities may
be sold without registration under the Securities Act, as well as any applicable
“blue sky” or state securities laws:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH
THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE
IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.”


(j)         Neither the SEC nor any state securities commission has approved the
Securities or passed upon or endorsed the merits of the Offering. There is no
government or other insurance covering any of the Securities.
 
(k)        The Subscriber and its Advisors, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the Offering and the business,
financial condition, results of operations and prospects of the Company, and all
such questions have been answered to the full satisfaction of the Subscriber and
its Advisors, if any.
 
(l)         (i)      In making the decision to invest in the Securities the
Subscriber has relied solely upon the information provided by the Company in the
Transaction Documents.  To the extent necessary, the Subscriber has retained, at
its own expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Securities hereunder.  The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Securities other than the
Transaction Documents.
 
 (ii)    The Subscriber represents and warrants that: (i) the Subscriber was
contacted regarding the sale of the Securities by the Company (or an authorized
agent or representative thereof) with whom the Subscriber had a prior
substantial pre-existing relationship  and (ii) no Securities were offered or
sold to it by means of any form of general solicitation or general advertising,
and in connection therewith, the Subscriber did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising; or (C) observe any website or filing of the
Company with the SEC in which any offering of securities by the Company was
described and as a result learned of any offering of securities by the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
(m)       Except as described in Schedule 3(l), the Subscriber has taken no
action that would give rise to any claim by any person for brokerage
commissions, finders’ fees or the like relating to this Agreement or the
transactions contemplated hereby.
 
(n)       The Subscriber is not relying on the Company or any of its employees,
agents, or advisors with respect to the legal, tax, economic and related
considerations of an investment in the Shares, and the Subscriber has relied on
the advice of, or has consulted with, only its own Advisors.
 
(o)       The Subscriber acknowledges that any estimates or forward-looking
statements or projections furnished by the Company to the Subscriber were
prepared by the management of the Company in good faith, but that the attainment
of any such projections, estimates or forward-looking statements cannot be
guaranteed by the Company or its management and should not be relied upon.
 
(p)        No oral or written representations have been made, or oral or written
information furnished, to the Subscriber or its Advisors, if any, in connection
with the Offering that are in any way inconsistent with the information
contained herein.
 
(q)        (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Subscriber or Plan
fiduciary (i) is responsible for the decision to invest in the Company; (ii) is
independent of the Company and any of its affiliates; (iii) is qualified to make
such investment decision; and (iv) in making such decision, the Subscriber or
Plan fiduciary has not relied primarily on any advice or recommendation of the
Company or any of its affiliates.


(r)         This Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company, and the Subscriber acknowledges and agrees that
the Company reserves the right to reject any subscription for any reason.
 
(s)        The Subscriber will indemnify and hold harmless the Company and,
where applicable, its directors, officers, employees, agents, advisors,
affiliates and shareholders, and each other person, if any, who controls any of
the foregoing from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) (a “Loss”) arising out of or based upon any
representation or warranty of the Subscriber contained herein or in any document
furnished by the Subscriber to the Company in connection herewith being untrue
in any material respect or any breach or failure by the Subscriber to comply
with any covenant or agreement made by the Subscriber herein or
therein;  provided ,  however , that the Subscriber shall not be liable for any
Loss that in the aggregate exceeds the Subscriber’s Aggregate Purchase Price
tendered hereunder.
 
(t)         The Subscriber is, and on each date on which the Subscriber
continues to own restricted Securities from the Offering will be, an “Accredited
Investor” as defined in Rule 501(a) under the Securities Act. In general, an
“Accredited Investor” is deemed to be an institution with assets in excess of
$5,000,000 or individuals with a net worth in excess of $1,000,000 (excluding
such person’s residence) or annual income exceeding $200,000 or $300,000 jointly
with his or her spouse.
 
(u)        The Subscriber, either alone or together with its representatives,
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the Offering,
and has so evaluated the merits and risks of such investment. The Subscriber has
not authorized any person or entity to act as its Purchaser Representative (as
that term is defined in Regulation D of the General Rules and Regulations under
the Securities Act) in connection with the Offering. The Subscriber is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
 
 
8

--------------------------------------------------------------------------------

 
 
(v)        The Subscriber has reviewed and acknowledges it has such knowledge,
sophistication, and experience in securities matters, and understands the
following additional Risk Factors related to the Company:
 
SPECIAL RISK FACTOR INVOLVING INVESTOR RELATIONS ACTIVITIES, NOMINAL “FLOAT” AND
SUPPLY AND DEMAND FACTORS THAT MAY AFFECT THE PRICE OF OUR STOCK.
 
 The Company expects to utilize various techniques such as non-deal road shows
and investor relations campaigns in order to create investor awareness for the
Company.  These campaigns may include personal, video and telephone conferences
with investors and prospective investors in which our business practices are
described.  The Company may provide compensation to investor relations firms and
pay for newsletters, websites, mailings and email campaigns that are produced by
third-parties based upon publicly-available information concerning the
Company.  The Company will not be responsible for the content of analyst reports
and other writings and communications by investor relations firms not authored
by the Company or from publicly available information.  The Company does not
intend to review or approve the content of such analysts’ reports or other
materials based upon analysts’ own research or methods.  Investor relations
firms should generally disclose when they are compensated for their efforts, but
whether such disclosure is made or complete is not under our control.   In
addition, investors in the Company may, from time to time, also take steps to
encourage investor awareness through similar activities that may be undertaken
at the expense of the investors.  Investor awareness activities may also be
suspended or discontinued which may impact the trading market our common stock.


 The SEC and FINRA enforce various statutes and regulations intended to prevent
manipulative or deceptive devices in connection with the purchase or sale of any
security and carefully scrutinize trading patterns and company news and other
communications for false or misleading information, particularly in cases where
the hallmarks of “pump and dump” activities may exist, such as rapid share price
increases or decreases.  We, and our shareholders may be subjected to enhanced
regulatory scrutiny due to the small number of holders who initially will own
the registered shares of our common stock publicly available for resale, and the
limited trading markets in which such shares may be offered or sold which have
often been associated with improper activities concerning penny-stocks, such as
the OTC Bulletin Board or the OTCQB Marketplace (Pink OTC) or pink
sheets.  Until such time as the common stock sold in the Offering is registered
and until such time as our restricted shares are registered or available for
resale under Rule 144, there will continue to be a small percentage of shares
held by a small number of investors, many of whom acquired such shares in
privately negotiated purchase and sale transactions, that will constitute the
entire available trading market.  The Supreme Court has stated that manipulative
action is a term of art connoting intentional or willful conduct designed to
deceive or defraud investors by controlling or artificially affecting the price
of securities.  Often times, manipulation is associated by regulators with
forces that upset the supply and demand factors that would normally determine
trading prices.  Since a small percentage of the outstanding common stock of the
Company will initially be available for trading, held by a small number of
individuals or entities, the supply of our common stock for sale will be
extremely limited for an indeterminate amount of time, which could result in
higher bids, asks or sales prices than would otherwise exist.  Securities
regulators have often cited factors such as thinly-traded markets, small numbers
of holders, and awareness campaigns as hallmarks  of claims of price
manipulation and other violations of law when combined with manipulative
trading, such as wash sales, matched orders or other manipulative trading timed
to coincide with false or touting press releases.  There can be no assurance
that the Company’s or third-parties’ activities, or the small number of
potential sellers or small percentage of stock in the “float,” or determinations
by purchasers or holders as to when or under what circumstances or at what
prices they may be willing to buy or sell stock will not artificially impact (or
would be claimed by regulators to have affected) the normal supply and demand
factors that determine the price of the stock.
 
 
9

--------------------------------------------------------------------------------

 
 
 You will not be able to sell your shares on the open market for at least 6
months after you purchase them, unless the Company is able to register the
shares sooner pursuant to an effective registration statement, which the Company
may be unable to provide.  The availability of Rule 144 as a safe harbor for
resell of unregistered shares will be dependent on the Company’s ongoing
compliance with the Securities Exchange Act of 1934 regarding quarterly and
annual reporting obligations, during the first 12 months.


   (w)        Regulation S Compliance. All foreign Subscribers further represent
and warrant to the Company that:


(i)        it is acquiring the Units in an offshore transaction pursuant to
Regulation S the Subscriber was outside the United States when receiving and
executing this Agreement;


(ii)       Subscriber has not acquired the Units as a result of, and will not
itself engage in, any “directed selling efforts” (as defined in Regulation S) in
the United States in respect of the Units which would include any activities
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the United States for the resale of the
Subscribed for Units; provided, however, that the Subscriber may sell or
otherwise dispose of the Securities pursuant to registration of the Securities
under the 1933 Act and any applicable state and provincial securities laws or
under an exemption from such registration requirements and as otherwise provided
herein;


(iii)      during the six month distribution compliance period set forth in
Regulation S (the “Distribution Compliance Period”), the Subscriber understands
and agrees that offers and sales of any of the Securities shall only be made
pursuant to an effective registration statement as to such Securities or in
compliance with the safe harbor provisions set forth in Regulation S (which the
purchaser of the Securities (other than a distributor) certifies that it is not
a U.S. person and is not acquiring the securities for the account or benefit of
any U.S. person or is a U.S. person who purchased securities in a transaction
that did not require registration under the 1933Act); following the Distribution
Compliance Period offers and sales of the Securities may be effected by the
Subscriber solely pursuant to an effective registration statement as to such
Securities or an exemption from the registration requirements of the 1933 Act,
and in each case only in accordance with all other applicable securities laws;


(iv)      Subscriber understands and agrees not to engage in any hedging
transactions involving the Securities; and


(v)       Subscriber hereby represents that it has satisfied itself as to the
full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Securities or any use of this Agreement,
including: (i) the legal requirements within its jurisdiction for the purchase
of the Securities; (ii) any foreign exchange restrictions applicable to such
purchase; (iii) any governmental or other consents that may need to be obtained;
and (iv) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale or transfer of the Securities. The
Subscriber’s subscription and payment for, and its continued beneficial
ownership of the Securities, will not violate any applicable securities or other
laws of the Subscriber’s jurisdiction of residency as set forth on the signature
page hereto.
 
 
10

--------------------------------------------------------------------------------

 
 
4.                THE COMPANY’S REPRESENTATIONS, WARRANTIES AND COVENANTS
 
The Company hereby acknowledges, agrees with and represents, warrants and
covenants to the Subscriber, as follows:
 
(a)        Organization and Qualification.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation.  The Company is duly qualified to do business, and is in good
standing in the states required due to (a) the ownership or lease of real or
personal property for use in the operation of the Company's business or (b) the
nature of the business conducted by the Company.  The Company has all requisite
power, right and authority to own, operate and lease its properties and assets,
to carry on its business as now conducted, to execute, deliver and perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party, and to carry out the transactions contemplated hereby and
thereby.  All actions on the part of the Company and its officers and directors
necessary for the authorization, execution, delivery and performance of this
Agreement and the other Transaction Documents, the consummation of the
transactions contemplated hereby and thereby, and the performance of all of the
Company's obligations under this Agreement and the other Transaction Documents
have been taken or will be taken prior to the Closing.  This Agreement has been,
and the other Transaction Documents to which the Company is a party on the
Closing will be, duly executed and delivered by the Company, and this Agreement
is, and each of the other Transaction Documents to which it is a party on the
Closing will be, a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.
 
(b)        Issuance of Securities.  The Securities to be issued to the
Subscriber pursuant to this Agreement, when issued and delivered in accordance
with the terms of this Agreement, will be duly and validly issued and will be
fully paid and non-assessable.
 
(c)        Authorization; Enforcement.  The execution, delivery and performance
of this Agreement and the other Transaction Documents by the Company, and the
consummation of the transactions contemplated hereby and thereby, will not (a)
constitute a violation (with or without the giving of notice or lapse of time,
or both) of any provision of any law or any judgment, decree, order, regulation
or rule of any court, agency or other governmental authority applicable to the
Company, (b) require any consent, approval or authorization of, or declaration,
filing or registration with, any person, (c) result in a default (with or
without the giving of notice or lapse of time, or both) under, acceleration or
termination of, or the creation in any party of the right to accelerate,
terminate, modify or cancel, any agreement, lease, note or other restriction,
encumbrance, obligation or liability to which the Company is a party or by which
it is bound or to which any assets of the Company are subject, (d) result in the
creation of any lien or encumbrance upon the assets of the Company, or upon any
securities of the Company, (e) conflict with or result in a breach of or
constitute a default under any provision of those certain articles of
incorporation or those certain bylaws of the Company, or (f) invalidate or
adversely affect any permit, license, authorization or status used in the
conduct of the business of the Company.
 
(d)        SEC Filings. The Company is subject to, and in full compliance with,
the reporting requirements of Section 13 or 15(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”). The Company has made available to each
Subscriber through the EDGAR system true and complete copies of each of the
Company’s Quarterly Reports on Form 10-Q, Annual Reports on Form 10-K and
Current Reports on Form 8-K.
 
(e)        No Financial Advisor. The Company acknowledges and agrees that the
Subscriber is acting solely in the capacity of an arm’s length purchaser with
respect to the Securities and the transactions contemplated hereby. The Company
further acknowledges that the Subscriber is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by the
Subscriber or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to the
Subscriber’s purchase of the Units. The Company further represents to the
Subscriber that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.
 
(f)         Indemnification.  The Company will indemnify and hold harmless the
Subscriber and, where applicable, its directors, officers, employees, agents,
advisors and shareholders, from and against any and all Loss arising out of or
based upon any representation or warranty of the Company contained herein or in
any document furnished by the Company to the Subscriber in connection herewith
being untrue in any material respect or any breach or failure by the Company to
comply with any covenant or agreement made by the Company to the Subscriber in
connection therewith;  provided ,  however , that the Company’s liability shall
not exceed the Subscriber’s Aggregate Purchase Price tendered hereunder.
 
 
11

--------------------------------------------------------------------------------

 
 
(g)        Capitalization and Additional Issuances.  The authorized and
outstanding capital stock of the Company on a fully diluted basis as of the date
of this Agreement and the Closing Date (not including the Securities) are set
forth on Schedule 4(g)  hereto.  Except as set forth on  Schedule 4(g)  hereto,
there are no options, warrants, or rights to subscribe to, securities, rights,
understandings or obligations convertible into or exchangeable for or giving any
right to subscribe for any shares of capital stock or other equity interest of
the Company or any of its subsidiaries.  The only officer, director, employee
and consultant stock option or stock incentive plan or similar plan currently in
effect or contemplated by the Company are on Schedule 4(g) hereto.  There are no
outstanding agreements or preemptive or similar rights affecting the Company's
Common Stock.
 
(h)        Private Placements.  Assuming the accuracy of the Subscriber’s
representations and warranties set forth in Section 3, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Subscribers as contemplated hereby.


(j)         Investment Company.  The Company is not, and is not an affiliate of,
and immediately after receipt of payment for the Shares will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
 
5.                OTHER AGREEMENTS OF THE PARTIES
 
(a)        Furnishing of Information.  As long as any Subscriber owns
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  As long as any Subscriber owns Securities, if the Company is not
required to file reports pursuant to the Exchange Act, the Company shall prepare
and furnish to the Subscribers and make publicly available in accordance with
Rule 144(c) under the Securities Act such information as is required for the
Subscribers to sell the Securities under Rule 144.  The Company further
covenants that it shall take such further action as any holder of Securities may
reasonably request, all to the extent required from time to time to enable such
person to sell such Securities without registration under the Securities Act
within the limitation of the exemptions proved by Rule 144 under the Securities
Act.
 
(b)        Shareholder Rights Plan.  No claim will be made or enforced by the
Company or, to the knowledge of the Company, any other person that any
Subscriber is an “Acquiring Person” under any shareholder rights plan or similar
plan or arrangement in effect or hereafter adopted by the Company, or that any
Subscriber could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Securities under the Transaction Documents
or under any other agreement between the Company and the Subscribers.
 
(c)        Securities Laws Disclosure; Publicity.  The Company and each
Subscriber shall consult with each other in issuing any press releases with
respect to the transactions contemplated hereby, and no Subscriber shall issue
any such press release or otherwise make any such public statement without the
prior consent of the Company, with respect to any press release of any
Subscriber, which consent shall not unreasonably be withheld.  Notwithstanding
the foregoing, the Company shall not publicly disclose the name of any
Subscriber, or include the name of any Subscriber in any filing with the SEC or
any regulatory agency, without the prior written consent of such Subscriber,
except (i) as required by federal securities law in connection with the
registration statement contemplated by the Registration Rights Agreement and
(ii) to the extent such disclosure is required by law.
 
(d)        Integration.  The Company shall not, and shall use its best efforts
to ensure that no affiliate of the Company shall, after the date hereof, sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security that would be integrated with the offer or sale of the Securities in a
manner that would require the registration under the Securities Act of the sale
of the Securities to the Subscribers.
 
(e)        Reservation of Securities.  The Company shall maintain a reserve from
its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents.  In the event that at any
time the then authorized shares of Common Stock are insufficient for the Company
to satisfy its obligations in full under the Transaction Documents, the Company
shall promptly take such actions as may be required to increase the number of
authorized shares.
 
 
12

--------------------------------------------------------------------------------

 
 
(f)         Reimbursement.  If any Subscriber or any of its affiliates or any
officer, director, partner, controlling person, employee or agent of a
Subscriber or any of its affiliates (a “ Related Person ”) becomes involved in
any capacity in any proceeding brought by or against any person in connection
with or as a result of any misrepresentation, breach or inaccuracy of any
representation, warranty, covenant or agreement made by the Company in any
Transaction Documents, the Company will indemnify and hold harmless such
Subscriber or Related Person for its reasonable legal and other expenses
(including the costs of any investigation, preparation and travel) and for any
losses incurred in connection therewith, as such expenses or losses are
incurred, excluding only losses that result directly from such Subscribers’ or
Related Person’s gross negligence or willful misconduct.  The indemnification
obligations of the Company under this paragraph shall be in addition to any
liability that the Company may otherwise have and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Subscribers and any such Related Persons.  The Company
also agrees that neither the Subscribers nor any Related Persons shall have any
liability to the Company or any person asserting claims on behalf of or in right
of the Company in connection with or as a result of the transactions
contemplated by the Transaction Documents, except to the extent that any losses
incurred by the Company result from the gross negligence or willful misconduct
of the applicable Subscriber or Related Person in connection with such
transactions;  provided ,  however , that the Subscriber shall not be liable for
any Loss that in the aggregate exceeds the Subscriber’s Aggregate Purchase Price
tendered hereunder.  If the Company breaches its obligations under any
Transaction Document, then, in addition to any other liabilities the Company may
have under any Transaction Document or applicable law, the Company shall pay or
reimburse the Subscribers on demand for all costs for collection and enforcement
(including reasonable attorneys’ fees and expenses).  Without limiting the
generality of the foregoing, the Company specifically agrees to reimburse the
Subscribers on demand for all costs of enforcing the indemnification obligations
in this paragraph.  Notwithstanding anything in this Section 5(f) to the
contrary, the Company’s liability to the Subscriber hereunder shall not exceed
the Subscriber’s Aggregate Purchase Price.
 
(g)        Use of Proceeds.  The Company anticipates using the gross proceeds
from the Offering as set forth on Schedule 5(g), hereto.
 
(h)        Closings.  During the Offering, subscriptions will be held by the
Company.  The initial closing shall be referred to as the “Initial Closing” and
may be held upon receipt and acceptance of subscriptions prior to December 31,
2013. The date of the Initial Closing is sometimes referred to as the “Initial
Closing Date.”  Subsequent closings (each a “Subsequent Closing”) will be held
until the earlier to occur of: (i) the date on which the entire Offering has
been subscribed for and accepted by the Company, and (ii) January 15, 2014.  At
the discretion of the Company, the Offering may be extended to February 28, 2014
(the “Final Closing” and such date of the Final Closing, the “Final Closing
Date”), without additional notice to Subscribers.  Officers, directors and
affiliates of the Company may purchase securities in the Offering.
 
6.                REGISTRATION RIGHTS
 
The Company shall file a “resale” registration statement with the SEC covering
all shares of Common Stock underlying the Notes and the Warrants, so that the
shares of Common Stock will be registered under the Securities Act. The Company
will maintain the effectiveness of the “resale” registration statement from the
effective date of the registration statement until all Registrable Securities
(as defined in the Registration Rights Agreement) covered by such registration
statement have been sold, or may be sold without the requirement to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, as determined by the counsel to the Company.  The Company
will use its reasonable best efforts to have such “resale” registration
statement filed within Forty Five Days (45) days after the Final Closing Date
(the “Filing Date”) and declared effective by the SEC as soon as possible and,
in any event, within Ninety (90) days after the Filing Date (the “Effectiveness
Deadline”), unless extended by Subscriber Consent.
 
The Company is obligated to pay to the Subscribers a fee of 2% per month of the
number of shares that the amount invested by the Investors would buy at the
Conversion Price (as defined in the Note), payable in shares of registered
Common Stock, up to a maximum of 6%, for each month in excess of the Filing Date
that the registration statement has not been filed and the Effectiveness
Deadline that the registration statement has not been declared effective;
provided, however, that the Company shall not be obligated to pay any such
liquidated damages if the Company is unable to fulfill its registration
obligations as a result of rules, regulations, positions or releases issued or
actions taken by the SEC pursuant to its authority with respect to “Rule 415”,
provided the Company registers at such time the maximum number of shares of
Common Stock permissible upon consultation with the staff of the
SEC;  provided,  further, that the Company shall not be obligated to pay any
liquidated damages if the shares of Common Stock the Company is obligated to
register pursuant to the Registration Rights Agreement may be sold without the
requirement to be in compliance with Rule 144(c)(1) and otherwise without
restriction or limitation pursuant to Rule 144 under the Securities Act.
 
 
13

--------------------------------------------------------------------------------

 
 
The description of registration rights is qualified in its entirety by reference
to Registration Rights Agreement annexed hereto as Exhibit E.
 
7.                CONDITIONS TO ACCEPTANCE OF SUBSCRIPTION
 
The Company’s right to accept the subscription of the Subscriber is conditioned
upon satisfaction of the following conditions precedent on or before the date
the Company accepts such subscription:
 
(a)        As of the Closing, no legal action, suit or proceeding shall be
pending that seeks to restrain or prohibit the transactions contemplated by this
Agreement.
 
(b)        The representations and warranties of the Company contained in this
Agreement shall have been true and correct in all material respects on the date
of this Agreement and shall be true and correct as of the Closing as if made on
the Closing Date.
 
8.                MISCELLANEOUS PROVISIONS
 
(a)        All parties hereto have been represented by counsel, and no inference
shall be drawn in favor of or against any party by virtue of the fact that such
party’s counsel was or was not the principal draftsman of this Agreement.
 
(b)        Each of the parties hereto shall be responsible to pay the costs and
expenses of its own legal counsel in connection with the preparation and review
of this Agreement and related documentation.
 
(c)        Neither this Agreement, nor any provisions hereof, shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, modification, discharge or termination is
sought.
 
(d)        The representations, warranties and agreement of the Subscriber and
the Company made in this Agreement shall survive the execution and delivery of
this Agreement and the delivery of the Securities.
 
(e)        Any party may send any notice, request, demand, claim or other
communication hereunder to the Subscriber at the address set forth on the
signature page of this Agreement or to the Company at its primary office
(including personal delivery, expedited courier, messenger service, fax,
ordinary mail or electronic mail), but no such notice, request, demand, claim or
other communication will be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any party may change the address
to which notices, requests, demands, claims and other communications hereunder
are to be delivered by giving the other parties written notice in the manner
herein set forth.
 
(f)         Except as otherwise provided herein, this Agreement shall be binding
upon, and inure to the benefit of, the parties to this Agreement and their
heirs, executors, administrators, successors, legal representatives and
assigns.  If the Subscriber is more than one person or entity, the obligation of
the Subscriber shall be joint and several and the agreements, representations,
warranties and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, each such person or entity and its heirs, executors,
administrators, successors, legal representatives and assigns. This Agreement
sets forth the entire agreement and understanding between the parties as to the
subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.
 
(g)        This Agreement is not transferable or assignable by the Subscriber.
 
(h)        This Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without giving effect to conflicts of law
principles.


 
14

--------------------------------------------------------------------------------

 
 
(i)         The Company and the Subscriber hereby agree that any dispute that
may arise between them arising out of or in connection with this Agreement shall
be adjudicated before a court located in the City of New York, Borough of
Manhattan, and they hereby submit to the exclusive jurisdiction of the federal
and state courts of the State of New York located in the City of New York,
Borough of Manhattan with respect to any action or legal proceeding commenced by
any party, and irrevocably waive any objection they now or hereafter may have
respecting the venue of any such action or proceeding brought in such a court or
respecting the fact that such court is an inconvenient forum, relating to or
arising out of this Agreement or any acts or omissions relating to the sale of
the securities hereunder, and consent to the service of process in any such
action or legal proceeding by means of registered or certified mail, return
receipt requested, postage prepaid, in care of the address set forth herein or
such other address as either party shall furnish in writing to the other.
 
(j)         WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
(j)         This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
[Signature Pages Follow]


 
15

--------------------------------------------------------------------------------

 
 
OMNIBUS SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT, NOTE, REGISTRATION RIGHTS
AGREEMENT AND WARRANT
 
IN WITNESS WHEREOF, the Subscriber hereby represents and warrants that the
Subscriber has read this entire Agreement and the Confidential Placement
Memorandum and all documents annexed thereto, including the Form of Unsecured
Convertible Promissory Note, Forms of Stock Purchase Warrants and the
Registration Rights Agreement, and hereby executes and delivers this Agreement
as of the ___ day of ________, 2013.
 
SUBSCRIBER
AGGREGATE
NUMBER OF UNITS
SUBSCRIBED
PER UNIT
SUBSCRIPTION
PRICE
AGGREGATE
SUBSCRIPTION
PRICE
Name:
 
 
$                   1,000.00
$
Address:
 
     
Fax:
 
     
 
_________________________________________________ 
             
(Signature)
 
     
Title:
     



ACCEPTANCE
 
IN WITNESS WHEREOF, the Company has duly executed and delivered this Agreement
as of the ___ day of ________, 2013.
 

 
YAPPN CORP.
             
By:
 



 
16

--------------------------------------------------------------------------------

 
 
Exhibits:
 
 
A-
Form of 6% Convertible Promissory Note

 
 
B-
Form of Series A Warrant

 
 
C-
Form of Series B Warrant

 
 
D-
Wire Instructions

 
 
E-
Registration Rights Agreement

 
 
17

--------------------------------------------------------------------------------

 
 
ANTI-MONEY LAUNDERING REQUIREMENTS



The USA PATRIOT Act
 
What is money laundering?
 
How big is the problem and why is it important?
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad.  The Act imposes new anti-money laundering
requirements on brokerage firms and financial institutions.  Since April 24,
2002 all brokerage firms have been required to have new, comprehensive
anti-money laundering programs.
 
To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
 
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities.  Money
laundering occurs in connection with a wide variety of crimes, including illegal
arms sales, drug trafficking, robbery, fraud, racketeering, and terrorism
 
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets.  According to the U.S.
State Department, one recent estimate puts the amount of worldwide money
laundering activity at $1 trillion a year.

 
What are we required to do to eliminate money laundering?
 
Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transaction and ensure compliance with the new laws.
 
 
As part of our required program, we may ask you to provide various
identification documents or other information.  Until you provide the
information or documents we need, we may not be able to effect any transactions
for you.




  Name:          
Title:
 



 
18

--------------------------------------------------------------------------------

 
 
Schedule 1 to Subscription Agreement
Name: ___________________________


INVESTOR QUESTIONNAIRE
 
Purpose of this Questionnaire
 
The Units, the Common Stock issuable upon conversion of the Notes, and the
shares of Common Stock issuable upon exercise of the Warrants (collectively, the
“Securities”) of Yappn Corp. (the “Company”), will be offered without
registration under the Securities Act of 1933, as amended (the “Act”), or the
securities laws of any state, in reliance on the exemptions contained in Section
4(2) of the Act and Regulation D promulgated thereunder and on similar
exemptions under applicable state laws.  Under Section 4(2) of the Act and/or
certain state securities laws, the Company may be required to determine that an
individual, or an individual together with a “purchaser representative,” or each
individual equity owner of an investing entity meets certain suitability
requirements before offering to sell the Securities to such individual or
entity.  THE COMPANY MAY, IN ITS DISCRETION, EXCLUDE ANY INDIVIDUAL FROM THE
OFFERING TO THE EXTENT NECESSARY TO COMPLY WITH APPLICABLE FEDERAL AND STATE
SECURITIES LAWS.  This Investor Questionnaire does not constitute an offer to
sell or a solicitation of an offer to buy the Securities or any other security.
 
Instructions. Please complete this questionnaire by filling in the information
called for, checking the appropriate boxes, and signing below.  Please fax and
mail the completed questionnaire to J. P. Turner & Company, L.L.C.
 
Representations
 
The undersigned hereby represents to the Company as follows:
 
1.                Accredited Investor Status.  The undersigned has read the
definition of “accredited investor” as defined in Rule 501 of Regulation D
attached hereto as Attachment 1, and certifies that either (check one):
 

  o
The undersigned is an “accredited investor;” or
        o
The undersigned is not an “accredited investor.”



2.                Domicile/State of Organization.  The undersigned’s state of
domicile/organization is: _______________.
 
The foregoing representations are true and accurate as of the date hereof.  The
undersigned undertakes to notify the Company regarding any material change in
the information set forth above prior to the purchase by the undersigned of any
Securities of the Company.
 
Dated:
                   
Address:
 
Signature of Investor(s)
 
Telephone:
     
Facsimile:
     
Email:
 
Print Name of Investor(s)
                     
Print Title (if applicable)
     



 
19

--------------------------------------------------------------------------------

 
 
Schedule 3(l) to Subscription Agreement (Capitalization)
 
The Company has retained [________________] (the “Broker”) to act as a broker in
connection with the sale of Units to certain Investors.   The Broker is not
purchasing or selling any of the Units but has introduced certain Investors to
the Company.  The Company agreed to pay the Broker a fee equal to 10% of the
aggregate gross proceeds from the sale of the Units to certain Investors and to
issue to the Broker a warrant to purchase 10% of the number of shares into which
the Notes sold to certain Investors are convertible.
 
Schedule 4(g) to Subscription Agreement (Capitalization)
 
The authorized and outstanding capital stock of the Company on a fully diluted
basis as of the date of this Agreement and the Closing Date (not including the
Securities) are:
 
Schedule 5(g) to Subscription Agreement (Use of Proceeds)
 
The Company anticipates using the gross proceeds from the Offering as follows:
 
Use of Proceeds
 
$       Amount
 
   



 
20

--------------------------------------------------------------------------------

 
 
ATTACHMENT 1
 
Rule 501.              Definitions and Terms Used in Regulation D under the Act.
 
As used in Regulation D, the term “accredited investor” shall mean any person
who comes within any of the following categories, or who the issuer reasonably
believes comes within any of the following categories, at the time of the sale
of the securities to that person:
 
(1)         Any bank as defined in Section 3(a)(2) of the Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Act whether acting in its individual or fiduciary capacity; any broker or
dealer registered pursuant to Section 15 of the Securities Exchange Act of 1934;
any insurance company as defined in Section 2(13) of the Act; any investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in Section 2(a)(48) of that Act; any Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958; any
plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;
 
(2)         Any private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940;
 
(3)         Any organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;
 
(4)         Any director, executive officer, or general partner of the issuer of
the securities being offered or sold, or any director, executive officer, or
general partner of a general partner of that issuer;
 
(5)         Any natural person whose individual net worth, or joint net worth
with that person’s spouse, at the time of his purchase exceeds $1,000,000
(excluding the value of the primary residence)1;
 

--------------------------------------------------------------------------------

1 In calculating net worth, each subscriber must exclude the value of any
positive equity that such person may have in his or her primary residence.
Similarly, debt secured by the primary residence should generally not be
included as a liability when calculating Subscriber’s net worth. However, any
excess of mortgage debt over the estimated fair market value of Subscriber’s
primary residence must be included as a liability when calculating net worth.
Also, any increase in the amount of debt secured by Subscriber’s primary
residence during the 60 days prior to his or her investment must be included as
a liability.
 
 
21

--------------------------------------------------------------------------------

 
 
 
BAD ACTOR DISQUALIFICATION QUESTIONNAIRE


Instructions: On September 23, 2013, the Securities and Exchange Commission (the
“SEC”) rule disqualifying securities offerings involving certain “felons and
other ‘bad actors’” from reliance on Rule 506 of Regulation D promulgated under
the Securities Act of 1933, as amended (the “Securities Act”) went into effect.
The new rule triggers disclosure of bad actors and bad acts that occurred on or
prior to September 23, 2013, and provides that bad actors/bad acts occurring
after September 23, 2013 cause the disqualification from reliance on Rule
506.  In order to confirm that the company remains eligible to rely on Rule 506
and to comply with the related disclosure requirements, each (i) director,
executive officer, other officer participating in an offering of securities,
general partner or managing member of the company, (ii) beneficial owner of 20%
or more of the company’s outstanding voting equity securities,(iii) any promoter
connected with the company at the time of the sale of the offering, (iv) any
person that has been or will be paid (directly or indirectly) remuneration for
solicitation of purchasers in connection with the sale of securities in the
offering (a “Solicitor”), (v) any general partner or managing member of any
Solicitor, and (vi) any director, executive officer or other officer
participating in the offering of any Solicitor or general partner or managing
member of any Solicitor is required to complete and execute this Bad Actor
Disqualification Questionnaire (this “Questionnaire”).


If you are a person described in clauses (i) through (vi) above, you need to
complete this Questionnaire. Please answer “Yes” or “No” with respect to each of
the items set forth below. If you answer “Yes” to any of the following, please
provide a detailed written description of all relevant facts and circumstances
relating the applicable event, conviction, order, proceeding or action.
 
(1)
Have you been convicted, within the prior ten years, of any felony or
misdemeanor: (A) in connection with the purchase or sale of any security; (B)
involving the making of any false filing with the SEC; or (C) arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, investment adviser or paid solicitor of purchasers of securities?
 
 
□ Yes □ No
(2)
Are you subject to any order, judgment or decree of any court of competent
jurisdiction, entered within the prior five years, that restrains or enjoins you
from engaging or continuing to engage in any conduct or practice: (A) in
connection with the purchase or sale of any security; (B) involving the making
of any false filing with the SEC; or (C) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment adviser or paid solicitor of purchasers of securities?
 
 
□ Yes □ No
 (3) Are you subject to a final order of a U.S. state securities commission (or
an agency or officer of a U.S. state performing like functions); a U.S. state
authority that supervises or examines banks, savings associations, or credit
unions; a U.S. state insurance commission (or an agency or officer of a state
performing like functions); an appropriate U.S. federal banking agency; the U.S.
Commodity Futures Trading Commission (the “CFTC”); or the U.S. National Credit
Union Administration that: (A) bars you from: (1) association with an entity
regulated by such commission, authority, agency, or officer; (2) engaging in the
business of securities, insurance or banking; or (3) engaging in savings
association or credit union activities; or (B) constitutes a final order based
on a violation of any law or regulation that prohibits fraudulent, manipulative,
or deceptive conduct entered within the last ten years?  
□ Yes □ No

 
 
22

--------------------------------------------------------------------------------

 
 
(4)
Are you subject to an order of the SEC entered pursuant to section 15(b) or
15B(c) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
or section 203(e) or (f) of the Investment Advisers Act of 1940, as amended (the
“Advisers Act”), that, (A) suspends or revokes your registration as a broker,
dealer, municipal securities dealer or investment adviser; (B) places
limitations on your activities, functions or operations; or (C) bars you from
being associated with any entity or from participating in the offering of any
penny stock?
 
 
□ Yes □ No
 
(5)
Are you subject to any order of the SEC entered within the last five years that
orders you to cease and desist from committing or causing a violation or future
violation of: (A) any scienter-based anti-fraud provision of the federal
securities laws, including without limitation section 17(a)(1) of the Securities
Act, section 10(b) of the Exchange Act, and 17 CFR 240.10b-5, section 15(c)(1)
of the Exchange Act and section 206(1) of the Advisers Act, or any other rule or
regulation thereunder; or (B) Section 5 of the Securities Act?
 
 
□ Yes □ No
(6)
Are you suspended or expelled from membership in, or suspended or barred from
association with a member of, a registered national securities exchange or a
registered national or affiliated securities association for any act or omission
to act constituting conduct inconsistent with just and equitable principles of
trade?
 
 
□ Yes □ No
(7)
Have you filed (as a registrant or issuer), or were you an underwriter or were
you named as an underwriter in, any registration statement or Regulation A
offering statement filed with the SEC that, within the prior five years, was the
subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or are you the subject of an investigation or proceeding to determine
whether a stop order or suspension order should be issued?
 
 
□ Yes □ No
(8)
Are you subject to a United States Postal Service false representation order
entered within the last five years, or are you subject to a temporary
restraining order or preliminary injunction with respect to conduct alleged by
the United States Postal Service to constitute a scheme or device for obtaining
money or property through the mail by means of false representations?
 
 
□ Yes □ No

 
 
23

--------------------------------------------------------------------------------

 
 
(6)         Any natural person who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with that person’s
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year;
 
(7)         Any trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) under the
Act; and
 
(8)         Any entity in which all of the equity owners are accredited
investors.
 
 
 
(9)
To the best of your knowledge, are you now the subject of any action, regulatory
complaint, proceeding or other event that could result in a “yes” answer to any
part of items 1-8 above?
 
 
□ Yes □ No

 
You hereby certify, represent and warrant that each of the above statements is
true and correct and agree to immediately notify the company if such information
becomes inaccurate in any respect. You further agree to immediately notify the
company of any action, proceeding, investigation, event, action or development
that could result in a “Yes” answer to any of the statements set forth above.
 
 
 
By: ______________________________________
Name: ____________________________________
Date: _____________________________________
 
 
24

--------------------------------------------------------------------------------